                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO

IN RE:                                        )       IN PROCEEDINGS UNDER CHAPTER 13
                                              )
         SIMON Y. MOUSSA,                     )       CASE NO. 15-10624-aih
                                              )
                Debtor                        )       U.S. BANKRUPTCY JUDGE
                                              )       ARTHUR I. HARRIS

                     MOTION OF DEBTOR, SIMON Y. MOUSSA,
                FOR DETERMINATION OF FINAL CURE AND PAYMENT
                         OF POST-PETITION AMOUNTS

         Now comes the Debtor, Simon Y. Moussa, by and through his counsel, and hereby moves

this Honorable Court for an Order, pursuant to Rule 3002.01(h) of the Federal Rules of Bankruptcy

Procedure, determining that he has cured the default in payments to Select Portfolio Servicing, Inc.

(hereinafter referred to as “SPS”) that existed upon the filing of this case and that he has paid all

required postpetition amounts in full for the following reasons:

         1. The Debtor, Simon Y. Moussa, filed his voluntary petition under Chapter 13 of the

Bankruptcy Code on February 11, 2015.

         2. The Debtor’s Chapter 13 Plan was confirmed by this Court on May 18, 2015.

         3. On April 23, 2015, Nationstar Mortgage, LLC filed its Proof of Claim Number 5 herein,




15-10624-aih      Doc 100     FILED 12/07/20       ENTERED 12/07/20 11:08:43            Page 1 of 3
giving notice that there existed no arrearage in payments under said mortgage at the time of the filing

of this case.

        4. On October 28, 2019, SPS filed its Notice of Claim Transfer.

        5. On September 14, 2020, SPS filed its Notice of Postpetition Mortgage Fees, Expenses,

and Charges, advising that it had advanced non-escrow real property taxes on March 19, 2020 in the

sum of $35,239.91.

        6. On October 30, 2020, the Chapter 13 Trustee filed her Notice of Final Cure Payment

herein, stating that she had paid nothing on Claim Number 5, now held by SPS.

        7. On November 19, 2020, SPS filed its Response to Notice of Final Cure, asserting that it

was then owed the sum of $25,239.91 for “fees, charges, expenses, escrow, and costs outstanding”.

        8. On or about December 2, 2020, SPS was paid the remaining advance in full.

        WHEREFORE, the Debtor, Simon Y. Moussa, prays this Honorable Court for an Order

pursuant to Rule 3002.01(h) of the Federal Rules of Bankruptcy Procedure, determining that he has

cured the default in payments to Select Portfolio Servicing, Inc. (hereinafter referred to as “SPS”)

that existed upon the filing of this case, that he has paid all required postpetition amounts in full

through December 1, 2020, and for such other and further relief as this Court may deem just.



                                                       /s/ Stephen D. Hobt
                                                       ____________________________________
                                                       STEPHEN D. HOBT
                                                       (Ohio Bar Registration No. 0007681)
                                                       Attorney for Debtor
                                                       55 Public Square, Suite 1055
                                                       Cleveland, Ohio 44113-1901
                                                       (216) 771-4949
                                                       (216) 771-5353 (facsimile)
                                                       Email address: shobt@aol.com




15-10624-aih      Doc 100     FILED 12/07/20        ENTERED 12/07/20 11:08:43            Page 2 of 3
                                            SERVICE

       I certify that, on December 7, 2020, a true and correct copy of the foregoing Debtor’s Motion

for Determination of Final Cure and Payment was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on the
Court’s Electronic Mail Notice List:

       Lauren A. Helbling, Esq., Chapter 13 Trustee, at Ch13cleveland@ch13cleve.com.
       Stephen R. Franks, Esq., on behalf of Select Portfolio Servicing, Inc.,
         at amps@manleydeas.com.
       Edward H. Cahill, Esq., on behalf of JPMorgan Chase Bank, N.A.,
         at amps@manleydeas.com.
       Scott D. Fink, Esq., on behalf of PNC Bank, N.A., at ecfndoh@weltman.com.
       Christopher J. Klym, Esq., on behalf of Ohio Department of Taxation, at bk@hhkwlaw.com.
       Chrysostomos E. Manolis, Esq., on behalf of Nationstar Mortgage, LLC,
         at cmanolis@logs.com.
       Thomas R. Merry, Esq., on behalf of JPMorgan Chase Bank, N.A.,
         at tmerry@thomasrmerrylaw.com.
       Beth M. Miller, Esq., on behalf of JPMorgan Chase Bank, N.A.,
         at miller@bmillerlawoffice.com.
       Charles J. Palmeri, Esq., on behalf of PNC Bank, N.A., at cjpalmeri@cjpalmeri.com.

And by regular U.S. mail, postage prepaid, on:

Simon Y. Moussa                                       Daniel J. Talarek, Treasurer
36413 Montrose Way                                    Lorain County, Ohio
Avon, Ohio 44011                                      226 Middle Avenue
                                                      Elyria, Ohio 44035



                                                      /s/ Stephen D. Hobt
                                                      ____________________________________
                                                      STEPHEN D. HOBT
                                                      Attorney for Debtor




15-10624-aih     Doc 100      FILED 12/07/20       ENTERED 12/07/20 11:08:43            Page 3 of 3
